DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed June 7, 2021. In virtue of this communication, claims 1-20 are currently patentable. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Zhang et al. (US 20190394373 Al) in view of Kang (US 20180198896 Al) discloses a terminal including a display screen and a camera. The camera may be configured at the back of the display screen, the display screen includes a first display region and a second display region for information display, wherein the first display region is a transparent region; the camera may capture external images through the transparent display region. The terminal may configure the camera within the display region to omit a non-display region, so that an effect of large screen display may be achieved. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically an electronic device comprising: a housing; a first display disposed in the housing and including a transparent area; a module assembly disposed under the transparent area and configured to be visible to an outside of the housing; a second display disposed between the first display and the module assembly and configured to move under the first display such that at least a portion of the module assembly or at least a portion of the second display is visible to the outside of the housing through the transparent area of the first display; at least one DDI configured to operate the first display and/or the ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624